Citation Nr: 1243842	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  10-33 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD)



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The Veteran served on active duty from October 1989 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was scheduled for a Travel Board hearing in October 2012.  Notice of the hearing was provided in September 2012.  The Veteran failed to report for his hearing.  He has not provided good cause for his failure to report and has not requested that his hearing be re-scheduled.  Accordingly, the Veteran's request for a hearing is considered to be withdrawn.  38 C.F.R. § 20.704(d) (2012).  


FINDING OF FACT

The Veteran does not have PTSD that is attributable to an in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2012)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for benefits was received in October 2008.  The RO wrote to him that same month.  He was provided with specific notice on how to substantiate his claim for service connection for a disability.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence for him.  He was asked to submit any medical reports that he possessed.  The letter also included notice on how VA disability ratings and effective dates are determined.  See Dingess, supra.

In addition, the letter addressed how to substantiate a claim for service connection for PTSD.  This included advice on the submission of other forms of evidence that would tend to support his claim.  The Veteran was also sent a PTSD Questionnaire for him to complete and provide specific details as to his claimed stressor.  

The Veteran did not respond to the letter and his claim was originally denied in March 2009.  He submitted evidence of his stressor, along with his NOD in June 2009.  

The RO conducted additional development, to include providing the Veteran with an examination.  His claim remained denied and he was issued a statement of the case (SOC) that addressed the evidence of record and the basis for the continued denial of his claim in June 2010.  The Board notes that the SOC also included a detailed recitation of the types of evidence that may be presented to support a claim based on an in-service personal assault.  He did not subsequently submit additional evidence.  Even so, the case was readjudicated in a supplemental statement of the case in August 2012.

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  From the outset he demonstrated actual knowledge of what was required to establish entitlement to service connection for PTSD based on a personal assault.  He identified pertinent VA treatment records and has maintained his claimed stressor of being assaulted in service and that the assault has caused him to have PTSD.  Thus, the Board is satisfied that the duty to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The Veteran submitted his PTSD questionnaire in support of his claim.  The Veteran's service treatment records (STRs) and personnel records were obtained.  VA treatment records were obtained and associated with the claims folder.  The Veteran was afforded a VA examination.  He was scheduled to testify at a Travel Board hearing but failed to appear without good cause.

The Board finds that the December 2009 examination was adequate to allow proper adjudication of the issue on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An opinion is considered adequate when it is based on consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  The examiner conducted a complete and thorough examination, recorded all findings considered relevant under the applicable law and regulations, and offered a well supported opinion based on consideration of the full history of the disability and examination of the Veteran.  The examiner concluded that the evidence of record did not support the Veteran's contention of a sexual assault during service.  The examiner also determined that the Veteran did not have PTSD.  

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.

II.  Background

The Veteran served on active duty from October 1989 to March 1992.  He submitted his claim for service connection for PTSD in October 2008.  He did not provide any information in regard to a stressor or the basis for his claim at that time.  He submitted a stressor statement in June 2009.  

The Veteran alleged that he suffered a personal assault that also involved a sexual assault during service.  The Veteran contends that he was asleep in a room on his base in early 1991.  A group of individuals threw blankets over him and held him down.  He said he was beaten.  He also stated that his pants were pulled down and he was anally violated with what he believed to be the handle of a plunger.  The sexual assault lasted for several minutes.  When the overall attack was over he was warned about reporting the attack and that he would be in danger if he did.  He said he had never told anyone about the attack.  He said he had felt ashamed and that he finally told a VA social worker about what had happened.

Associated with the claims folder are VA treatment records for the period from February 2008 to October 2008.  The records show that the Veteran was first seen by a social worker in June 2008.  He was seen for a mental health intake consult at that time.  The Veteran said he was experiencing symptoms of PTSD secondary to a sexual assault in service.  He said he was sexually abused on one occasion and had experienced feelings of depression and anxiety, to include panic attacks, many times since the assault.  He reported that he abused alcohol on occasion due to being unable to cope with the sexual trauma.  He related that he had never revealed the assault before but that it had haunted him ever since.  The entry related symptoms endorsed by the Veteran.  It was noted  that the Veteran said he began to abuse alcohol after his assault to cope.  He denied any drinking prior to the assault.  The Veteran was also seen by another member of the treating team at that time.  He was given a diagnosis of PTSD related to military sexual trauma (MST).  He was also given an Axis II diagnosis of alcohol abuse.

The Veteran was seen in the emergency room in June 2008 in regard to difficulty sleeping.  He reported he had been advised to double his dose of Ambien to help him sleep but this had caused his prescription to run out.  The physician noted that there did not appear to be a record of any mental health professional advising the Veteran to change his dosage.  The physician also noted that the Veteran endorsed significant alcohol ingestion over the past month.  The Veteran reportedly said he drank a case of beer per week but the physician said he felt the Veteran appeared to be minimizing his intake and that the Veteran did not think his drinking was a problem.  

The Veteran was seen in the mental health clinic on August 12, 2008.  He said he had been very stressed and having problems with anxiety.  The social worker provided an extensive review of the Veteran's history and symptoms.  The Veteran provided details on his sexual assault in service.  The Veteran said he had never told anyone the full story.  The Veteran said he was the leading seaman in charge of the barracks at this unit.  He said he had responsibility for assigning duties to lower enlisted personnel.  He had to inspect the barracks and inform his supervisor about any problems.  He said that, as a result of his reports, some of his men did not get the leave they wanted over a weekend or were assigned extra duties.  He denied being rough with the men but knew that some did not like him.  

He related that one night he had finished his duties and went to his rack in the barracks and fell asleep face down.  He was awakened by someone throwing a blanket over him.  He said his limbs were taped to the rack frame as a couple of men sat on him to hold him down.  He said he was anally penetrated with a plunger.  He could not see the men and thought there were four there at the time.  The Veteran was left restrained.  He said he was furious and wanted to kill those responsible.  He eventually got loose but did not report the attack because he said he could not really identify any of the parties involved.  He said he never sought medical attention despite continuing problems with rectal bleeding, fissures and rectal damage.  The Veteran said he continued to experience a lot of rectal bleeding and bloody bowel movements.  He said he sought help for the bleeding only after his wife noticed it once.  

The Veteran said he developed alcohol and behavioral problems after the attack.  He said his service record had been good but that he began to get into trouble for drinking and getting into fights.  He said he began to get tattoos.  He had to keep them covered as they were against regulations.  The Veteran reported he was ordered into substance abuse treatment and was honorably discharged early from his enlistment due to unsuitability.  The Veteran related that he thought of the attack every day and used abused alcohol and pain medication to avoid the memories.  He also said he had a history of overeating.  He said he weighed 170 pounds in service but gained approximately 200 pounds after the attack.  The Veteran said he had gastric bypass surgery and his weight went down to 170 pounds.  However, he had gained back most of the weight in the last three years.  The Veteran said he episodically abused alcohol and was dependent on pain medications.  He said his symptoms had gotten worse when his two step-sons of military age began talking about joining the military and asking him about his service.  He had also developed severe financial problems and had been unemployed in "very recent" years.  

The Veteran further reported episodes of binge drinking and that he would sometimes have blackouts.  The Veteran said he had gotten a degree in computer-related sciences and had a varied work history.  He had been self-employed in installing computer lines but had been unable to work due to a knee injury.  He said he had been highly successful in the past as a systems engineer.  It was agreed that the focus for the Veteran needed to be treatment for his alcohol and drug abuse for now with consideration of a PTSD program in the future.  

The Veteran's wife contacted the VA medical center (VAMC) on August 15, 2008.  The entry from that time noted that the Veteran's wife had not been aware of the sexual assault in service until three days earlier.  The social worker felt that the Veteran's recent revelation about the assault, along with his revelation that he had been abusing his pain medications for years, may have triggered flashbacks and increased anxiety.  The Veteran and his wife were to come to the VAMC.

The Veteran was seen in the emergency room and admitted on August 15th.  However, he discharged himself against medical advice (AMA) the next day.  The remainder of the records contain numerous entries of VAMC personnel attempting to contact the Veteran, being asked to re-schedule appointments and the Veteran not showing up for the appointments.

The Veteran's personnel and service treatment records (STRs) were obtained.  The records show that the Veteran had a brief period in the Army but was discharged due to problems with his feet in 1988.  The Veteran's DD 214 reflects other active service of 20 days.  The Veteran had fractured his 5th metatarsal on the left foot in November 1987.  There are several progress notes relating to evaluation of the Veteran's foot problems in 1987.  He was seen for a podiatry consult prior to his enlistment in August 1989.  The assessment was the fracture was healed and his prognosis was good.  The STRs contain many entries; however, they do not reflect any treatment for injuries that would be consistent with being beaten or assaulted in the manner described by the Veteran.  

On his entrance examination, the Veteran reported problems with his feet as well as problems with stomach, liver or intestinal problems in October 1989.  The Veteran's weight was reported as 202 pounds.  A separate entry addressed his history of rectal bleeding for the past two years.  The bleeding happened about once a month.  It was noted that a work up, to include endoscopy, was negative.  The Veteran was treated with rectal suppositories.  He was seen in sick call on a number of occasions in October 1989.  On October 12th, he complained of rectal bleeding for one day.  He related having such symptoms on and off over the last two years.  The symptoms would occur during stressful periods.  He was seen several days later with complaints of abdominal cramping.  On November 1, 1989, he was assessed with a nervous stomach.  In an entry dated November 5th the Veteran told the corpsman that he wanted to get out of the service.  He said everyone at home had wanted him to join but he did not want to.  

The Veteran reported to his first permanent unit after basic training in December 1989.  He was seen several times for stomach-related complaints that same month.  He reported having diarrhea and that he had had an anal fissure in basic training.  The assessment was viral gastroenteritis.  He was seen on multiple occasions in 1990 for a number of complaints.  An entry from January 1991 noted that the Veteran was counseled about his weight.  His weight was recorded as 211.5 pounds with a maximum allowed weight for his body frame of 205 pounds.  He reported to sick call on February 8, 1991, with complaints of vomiting and dizziness.  He was seen again on February 11th and 12th for what was assessed as a viral syndrome.  

The Veteran was evaluated on February 19, 1991, because of his low hematocrit (HCT) and hemoglobin (Hgb).  The entry noted the Veteran had a history of anemia secondary to BRBPR (bright red blood per rectum) related to rectal fissures.  He was said to be status post sigmoidoscopy from the summer of 1989 and lower gastrointestinal (GI) series at the same time.  He was noted to have rectal fissures on examination.  The assessment was normochromic normocytic anemia that was probably due to decreased iron that was related to the BRBPR.  He was prescribed medication to supplement his iron intake.  

His weight was evaluated on March 4, 1991.  It was recorded as 201.5 pounds and within the allowed range.  The Veteran was seen for allergy-related symptoms in April 1991.  He was also seen for an injury to his right ankle at the end of the month.  He had additional follow-up visits for the right ankle through May 1991.  

The Veteran was referred for a drug and alcohol evaluation at a Navy Counseling and Assistance Center in June 1991.  A letter report from that facility notes that the Veteran was interviewed in June 1991.  He had been referred as a result of being on unauthorized absence for 5 hours in April 1991.  The Veteran reported an alcohol use pattern of three to four beers per occasion, one to three times per week.  At the time of the incident the Veteran had had three to four 12-ounce beers and had some Korean whiskey the evening before.  The report also said the Veteran acknowledged symptoms of alcohol dependence such as used alcohol knowing it caused other problems and tolerance.  The report said the Veteran's service record reflected that his alcohol use had resulted in alleged previous problems or incidents of misconduct.  The report said the Veteran appeared to meet the clinical diagnostic criteria for alcohol abuse and was recommended for participation in the Navy Alcohol and Drug Safety Action Program (NADSAP).  It was noted that, with participation in the program, the Veteran's potential for further useful service was favorable.  

A clinical entry from July 1991 noted that the Veteran was referred to "medical" by the command after his evaluation by the Navy for alcohol abuse.  It was noted that the Veteran was awaiting participation in the NADSAP.  The entry said the purpose of the visit was a 'psych" screening due to the Veteran having frequent clinic visits, he had requested separation from service for unsuitability and now wanted to stay in, there was a single alcohol incident - alcohol dependence, and general attitude.  The physician said the Veteran was in no distress and was well oriented.  The assessment was normal physical examination, alcohol abuse per the Navy screening and questionable personality disorder.  The Veteran was to be referred for a psychiatric consult.  

The Veteran was seen again at the Navy Counseling and Assistance Center in September 1991.  The prior evaluation of June 1991 was noted.  It was also noted that, although the Veteran was recommended for participation in the NADSAP, he not had not yet attended the program.  The assessment was that the Veteran still met the clinical diagnostic criteria for alcohol abuse.  He was recommended for participation in a Level II non-residential counseling program.  He was encouraged to begin attending Alcoholics Anonymous meetings in the interim.  The report said that the Veteran's potential for further useful service was favorable with participation in the program.  However, without rehabilitation, his potential for continued alcohol abuse was high.  

The Veteran was afforded a psychiatric consult at a neighboring military facility in September 1991.  The impression was alcohol abuse-episodic and occupational problems.  The plan was to return the Veteran for outpatient alcohol treatment.  The psychiatrist said that it was felt that the Veteran's past duty performance was adversely influenced by alcoholism.  It was noted that the Veteran agreed with this assessment.  The STRs note the Veteran was seen in a military emergency room with complaints of vomiting and upper respiratory infection symptoms in October 1991.  The assessment was acute gastroenteritis.  The Veteran was seen in sick call on two subsequent entries and the gastroenteritis was noted as resolved on the second visit.  The Veteran was seen in January 1992 for trauma to the forehead.  He said he had been attempting to move a television from atop a locker.  The television slid forward and struck the Veteran in the forehead and face.  The assessment was contusion of the forehead with small, multiple lacerations.  

The Veteran continued to be seen for several issues in sick call, to include follow-up for his head trauma.  He was seen for an episode of acute gastroenteritis in January 1992.  He was brought to sickbay from the gym by ambulance on one occasion in February 1992.  He had vomited repeatedly.  He was kept under observation and assessed with acute gastroenteritis with mild dehydration.  

A final entry from March 1992 was written by the medical officer (MO).  The entry noted that the Veteran had called the clinic and requested that the MO contact a Dr. Lorenz.  The entry noted that the MO called Dr. Lorenz.  She was identified as a certified counselor but not licensed in psychology.  She related that she consulted with the Veteran about his medical problems.  It was her assessment that he had several diagnoses that required attention.  The list of diagnoses were: pathological gambling, alcohol abuse, anxiety state, suicidal thoughts, and possible depression.  The MO referred the reader to the military psychiatric evaluation of September 1991.  The entry noted that the commanding officer of enlisted personnel and the medical administrative officer were both made aware of the conversation with Dr. Lorenz.  The assessment was that no further evaluation was necessary as the Veteran was to be administratively discharged for unsuitability.  

The Veteran's personnel records were also provided.  The records show that the Veteran attended basic training from October 1989 to December 1989.  He reported to his permanent unit, and the unit that processed his discharge, in December 1989.  The Veteran's periodic performance "marks" were recorded on 4 occasions prior to his discharge.  The dates were April 1990, October 1990, May 1991 and November 1991.  The Veteran's highest marks were at the time of his evaluation in April 1990.  The Veteran's marks dropped in 4 of 5 categories from April 1990 to October 1990; however, the decrease was not great in the respective categories.  The marks were much lower in May 1991.  However, the Veteran's marks increased in all five categories in November 1991.  The Veteran completed the necessary written coursework and military practical factors to be advanced to E-3 in December 1990.  He did not attend any specialty schools.  

The personnel records also include a number of entries on a document identified as Administrative Remarks, also identified as page 7 of the service record (Page 7 entries).  The entries include one from April 1990 that noted the Veteran had successfully completed the watch standing qualification procedures in February 1990 for the project he was assigned to at his unit.  He was said to be fully qualified to stand all assigned watches associated with the project.  The Veteran received a favorable Page 7 in July 1990.  He was commended for a week of special effort in helping out as an alternate mail clerk.  However, the Veteran also received counseling for deficient performance of his duties on that same date.  He was noted as counseled in May 1990 for his lack of ability to stand an alert watch and use the proper chain of command.  The entry noted that the Veteran had been found asleep while standing watch in May 1990.  He then went outside of his chain of command in expressing his opinion of the incident.  He was informed that this attitude towards responsibility and policy would not be tolerated on the project or in the service.  Further infractions may result in further disciplinary actions.  

Another Page 7 entry from January 1991 documented counseling provided to the Veteran for being overweight at 211.5 pounds.  Another Page 7 from March 1991 included counseling for several matters.  The Veteran had reported his ID card as missing but later found it.  He had reported that he had mutilated the card.  He was counseled on proper care of government property.  He was also counseled in March 1991 for being late to work.  The entry noted that, if his vehicle was in marginal condition, he should allow for additional time for transportation.  In April 1991, the Veteran was counseled regarding having made 22 visits to sick call since August 1990.  He was advised that, if the current rate continued, he would exceed the maximum visits of 30 per year.  Specific service policy was cited to the Veteran that advised him that an initial medical board could be convened.  He was also informed that sick call visits, made without justification, may be cause for disciplinary action.  

The Veteran received a multi-page Page 7 entry in May 1991 that was done in conjunction with the assignment of his performance marks at the time.  The entry addressed the Veteran's performance in the reported categories of military, team, work, representing the service, professionalism and human factors.  The supervisor provided negative comments for every rating element for the Veteran.  In regard to conduct, the supervisor said the Veteran performed as if he did not care what happened as a result of his actions.  He was noted as often late for work.  He was said to be unwilling to work and required consistent supervision.  The Veteran was noted to have expressed a dislike of being in the service.  The Veteran was noted as unwilling to accept criticism and considered same as a personal attack.  He was said to try and blame anything or anybody for his short comings.  In the "integrity" category the supervisor said the Veteran had shaded the truth to try to get out of trouble and avoid the consequences of his actions.  The supervisor added that the Veteran's credibility was lost due to his lying about his ID card, being late to work because of car problems, job completion, and location during the day and many other excuses.  It was noted that the Veteran had one documented alcohol incident but had received counseling on several occasions for suspected alcohol abuse.  

The Veteran received counseling regarding his making defamatory remarks about a contract employee in June 1991.  A Page 7 entry from July 1991 informed the Veteran was being placed in a six month probationary period due to his apathy towards regulations and his inability expend effort constructively.  The entry noted that there were multiple service record entries in this regard.  The Veteran was informed that administrative discharge processing would be initiated if there was no significant improvement.  

The Veteran was counseled for passing a bad check in July 1991.  The entry noted the check was written in June 1991.  The Veteran was requested on multiple occasions to settle the matter but continued to fail to pay the debt.  Eventually, the money was taken from his pay.  An entry from October 1991 noted specific dates the Veteran was to obtain a government vehicle so he could report to the Navy counseling center.  In November 1991, the Veteran was counseled for the unauthorized wearing of honor guard insignia.  He had been specifically directed not to wear it for the occasion involved but he ignored the direction.  He was awarded extra military instruction (EMI).  

A December 1991 entry noted that the Veteran had completed the Navy's Level II counseling program.  The entry said the Veteran actively participated but that the assessment was his prognosis for refraining from further alcohol abuse appeared to be guard.  The entry notified the Veteran that failure to comply with the after-care requirements could result in his discharge from service.  A final counseling entry was made in February 1992.  The Veteran reported 15 minutes late for work.

The Veteran was administratively discharged from service in March 1992.  The basis for the discharge was unsuitability.

The Veteran's claim for service connection for PTSD was denied in March 2009.  The RO reviewed the STRs and personnel records and VA treatment records.  (The Veteran's stressor statement of June 2009 was not record at the time but his stressor was adequately reported in the statements to VA healthcare providers in 2008).  The RO determined that there was insufficient information to seek corroboration of the claimed stressor.  The rating decision also included a discussion of the other types of evidence that could be used to corroborate a stressor related to a personal assault.

The Veteran submitted his notice of disagreement (NOD) in June 2009.  He also submitted his stressor statement, as described above.

Additional VA treatment records for the period from October 2008 to October 2009 were associated with the claims folder.  The records document continued difficulty in contacting the Veteran in 2008.  Of note is a psychology testing entry from June 2009.  The entry said the psychologist met with the Veteran to review his test results from August 2008.  The psychologist said the Veteran's Beck Depression Inventory score was consistent with severe depression.  The Veteran acknowledged feeling depressed and having had suicidal thoughts several weeks earlier.  The psychologist said the Veteran's score on the Mississippi Scale for Combat-Related PTSD was 155, above the cutoff of 107.  The psychologist stated that the Veteran's PTSD was not combat related, but related to a personal assault.  He said the score was valid.  It was noted that the Veteran declined to participate in any type of therapy program such as individual therapy or group sessions as relating his stressor was too upsetting to him.  The psychologist concurred that such interventions were not appropriate for this Veteran.  He provided a diagnosis of PTSD and said the Veteran was totally disabled in regard to occupational functioning.

It is interesting to note that the entry included a depression screen of several questions that was said to be positive for depression.  The entry also contained an Alcohol Use Screen where the Veteran allegedly said he had not had a drink in the past year.  As a result of this answer, the other two questions regarding how many drinks in a typical day and how often did the Veteran have six or more drinks on one occasion were moot.  The psychologist did not discuss the previous evidence of the Veteran's alcohol abuse in any way.  A psychology medication management entry, also from June 2009, noted that the Veteran said he last drank in August 2008 but had some beers on occasion since January 2009.  The Axis I assessment was PTSD, mood disorder secondary to general medical condition and alcohol dependence in EPR (early partial remission).  

The Veteran was afforded a VA examination in December 2009.  The examiner noted that he had reviewed the claims folder which included the VA treatment records as well as the Veteran's STRs and personnel records.  The examiner noted that the Veteran was claiming service connection for PTSD based on a physical assault in service.  The examiner included a statement of the stressor in service that appears to be taken from the 2008 report to the VA social worker.  The examiner noted that the Veteran said he did not tell anyone about the assault.  Finally, the examiner said that the personnel records showed a decrease in work function, alcohol abuse and poor attitude beginning in May 1991 after the alleged stressor and that there was an indication of anxiety state and possible depression in March 1992.  

The examiner listed several specific items from the claims folder to include personnel record entries, STR entries, statement from the Veteran and VA treatment records.  The examiner noted that VA records reflected three admissions for the Veteran, to include February 2008 and November 2009.  Both admissions were primarily related to the Veteran's medical complaints.  PTSD was noted as a diagnosis but not as the primary condition.  Surgery on the right knee was the primary in February 2008 and an evaluation of chest pain was the primary complaint in 2009.

The examiner also noted that the Veteran was hospitalized in August 2008, two months after his initial intake evaluation.  He also noted that the Veteran left AMA in August 2008.  The diagnoses at that time were listed as PTSD, rule out opiate dependence, and alcohol abuse.  The examiner also noted that the VA outpatient records reflected several visits for medication management and evaluation in 2008 and 2009.

The Veteran's non-PTSD, non-psychiatric medical symptoms were listed as esophageal spasm, atypical chest pain, knee pain and muscle spasms of the back.  The examiner reported the Veteran had some college prelaw and information technology (IT) classes in a community college.  The examiner reviewed the Veteran's upbringing and performance in school.  The Veteran reported that he did just enough to get by but felt he could have been an "A" student.  

In reviewing the STRs, the examiner noted over 50 visits for treatment prior to the alleged time of the assault in February 1991.  The examiner said the visits were from mostly three areas of a recurring foot and ankle problem, GI distress involving nausea, vomiting, diarrhea, and rectal bleeding that was attributed to anal fissures.  The examiner said the Veteran reported that he started to drink heavily and have multiple visits to sick call after his assault.  The examiner noted that the STRs revealed treatment for problems related to anal fissures beginning in 1989.  The Veteran was noted to have reported occasional bloody stools at the time with increased symptoms due to stress.  The examiner noted that the records reflected that the problems started before service and cited an October 1989 treatment entry that recorded a two year history of symptoms.  

The examiner cited to several entries related to complaints involving the rectum in 1989.  He also noted the entry where the Veteran reported he wanted to get out of the service.  The examiner referred to the VA social worker's review where the Veteran reported he was pushed to seek medical attention by his wife after she noticed blood in the commode.  The examiner said that, since the Veteran had reported such an experience of about once a month since 1989, this would not have been the first occurrence.  The examiner noted that the Veteran reported to the VA social worker that he had canceled a colonoscopy and refused to mention his problems to his military doctors.  However, the examiner noted, the Veteran had a thorough examination by the military in February 1991.  The examination noted that the Veteran complained of nausea and vomiting and diarrhea and abdominal cramping.  The examiner said the treatment entry documented a thorough physical examination.  There was no mention of any signs of trauma that would have been likely apparent after the beating described by the Veteran.  The examiner noted that the MO saw the Veteran the next day and the Veteran was doing better.  The examiner also noted the results of laboratory testing from February 1991, specifically a complete blood cell (CBC) count.  The examiner said the test results showed anemia along with decreased platelets.  He said this was a finding that was often noted in alcoholism of some length.  The examiner noted that the Veteran told the military examiner that he had a history of anemia due to anal fissures.  The examiner said he was never able to find evidence of the cancellation of a colonoscopy in service.

The examiner noted that the Veteran continued to be seen in sick call for complaints that focused mainly on his orthopedic and "viral" appearing symptoms.  The examiner noted that the Veteran was referred for a psychiatric consult.  In reviewing the July 1991 clinical entry, the examiner noted the reasons for the referral, to include the Veteran's previous expressed interest to be discharged but now wished to remain in the service.  The examiner also cited to the March 1992 STR entry where the MO recorded his discussion with Dr. Lorenz.  The examiner referred to Dr. Lowery based on his reading of the handwriting.  However, the name is Dr. Lorenz.  The several issues raised by Dr. Lorenz were noted.  The examiner also referenced the psychiatric consult that was obtained.  

The examiner said that he reviewed the list of medications included in the Veteran's STRs.  He said that, of the 20 medications listed from October 1989 to January 1992, none were for treatment of anxiety or depression.  The examiner noted that a Page 7 entry from July 1990 noted the Veteran as counseled for being asleep on watch and then being counseled for the loss of his ID card.  The examiner referred to what he called a scathing review of the Veteran's performance by way of the Page 7 entry of May 1991.  The examiner noted the Veteran's completion of a nonresidential program of counseling for his alcohol abuse.  The examiner also listed several additional counseling entries from the Veteran's personnel records.  

The Veteran told the examiner that his heavy drinking began in 1991.  The examiner also noted the Veteran's self-reported arrests for public drunkenness over the years.  The Veteran said he had quit drinking but experienced increased nightmares and tended toward isolation since then.  He said he had experienced blackouts due to his drinking prior to his stopping.

The examiner noted that the Veteran reported several other stressful events that occurred in his life prior to his military service.  He related an incident of being in a trailer on the top of a mountain when a tornado was coming.  He identified the other person with him at the time.  He also said he was in a number of car accidents by age 18.  He recalled one specific accident where he said he felt horrified.  He named the individual with him at the time.  The Veteran also related an incident that involved being exposed to asbestos and being removed from the job.  This had to be a service-related event as he named a specific service person as a witness to job.

The examiner said the Veteran listed the most traumatic event as his assault in service.  He said the assault occurred on or about February 2, 1991.  The Veteran reported that he was frightened that he would be killed as he was severely beaten.  He said he was too embarrassed to seek medical attention and this was consistent with the statement the Veteran made to the VA social worker.  The examiner said the Veteran could not name any of his attackers.  The examiner also said that "[m]ost oddly he states he could not recall the name of anyone could [sic] even recall seeing any bruises, marks or any sign of his being beaten."  The examiner noted that no marks of the trauma were recorded on a medical examination conducted 9 days later.

The examiner provided an Axis I diagnosis of alcohol dependence, currently in full remission.  The examiner also stated in two opinions, that the Veteran did not have PTSD related to his claimed sexual assault in service.  The opinions were similar in wording.  In the second of the two opinions the examiner stated the following:

It is my finding that the claimant has not put forth a creditable stressor as to criteria A.1. as put forth in American Psychiatric Association's most current DSM (Diagnostic and Statistical Manual of Mental Disorders); DSM-IV-TR as to his contention that he was beaten and sexually abused by having a bathroom plunger shoved some 3-4 inches into his rectum for a period of 3-4 minutes.  He presents a very compelling and moving description of such but careful review of the service medical records both prior to as well as the time of the alleged event do not only fail to support his contention but unwittingly refute it.  This Veteran had numerous episodes of rectal bleeding attributed to anal fissures from the time of his enlistment.  He had visited sick bay frequently (over 50 were counted between 1989-1992) where the anal fissures were confirmed well before the alleged incident.  He did admit to Alcohol problems that were likely present well before the alleged incident looking at his history of repeated gastric distress as reason for sick call as well as anemia along with decreased platelets which would have likely made contusions from a beating as he described quite visible.  Yet this Veteran who had been able to quickly generate a name for every other possible traumatic event could not on not [sic] provide a single attackers name nor could he provide the name of anyone who would have noticed any signs of a beating.  While he had not shied away from multiple complaints regarding his rectum before he states he was to [sic] embarrassed about this event to report such.  Then he stated that he had refused a colonoscopy to [VA social worker] when seeking enrollment in PTSP.  Yet after a bout with chest pain he was consulted by GI in November of this year and while giving the history of anal fissures he did not mention the alleged trauma at that time as well, long after such had been documented in the consultation of 8/12/08.  He was hospitalized for psychiatric purposes on Aug 15-16 of 2008 leaving AMA with a UDS (urinary drug screen) positive for Oxycodone after voicing discontent with the staff.  Hi [sic] initial reason for hospitalization was alleged hallucinations attributed to Ambien.  In summary it is my opinion that his presentation of military related sexual trauma and PTSD while convincing and compelling is not supported by the documentation from that time and unwittenly [sic] refutes it.  

VA examination report of December 2009 (p. 22).

The Veteran was issued a SOC in June 2010.  The SOC listed the evidence of record and confirmed the denial of service connection for PTSD as due to the claimed sexual assault in service.  

The Veteran perfected his appeal in August 2010.  At that time he said he had far too much information in support of his appeal to present at that time but would present it at his scheduled hearing.

As noted in the Introduction, the Veteran was scheduled for his requested hearing in October 2010 with notice of the hearing date provided in September 2010.  He did not report for the hearing.  He did not submit any additional information and/or evidence.

The Veteran was provided with a copy of his claims folder in April 2011.  The copy was sent to the same address as used to notify him of his hearing date.  This was also the address obtained from the Veteran at the time he made his telephonic request for a copy of his claims folder.  No correspondence sent to the Veteran has been returned as undeliverable.

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2012); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The applicable regulation also provides additional instruction in regard to claims involving service connection for PTSD due to personal assault.  See 38 C.F.R. § 3.304(f)(5) (2012).  

The Board notes that 38 C.F.R. § 3.304(f) was amended in July 2010 to amend the regulation in regard to the evidentiary standard for establishing the required in-service stressor for claims involving a veteran's fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39,843-39,852 (July 13, 2010).  A correction was published to establish the effective date of the amendment as of July 13, 2010.  See 75 Fed. Reg. 41,092 (July 15, 2010).  The change in regulation did add a new subsection 38 C.F.R. § 3.304(3) and required the renumbering of the existing subsections.  Thus, the applicable subsection relating to personal assault was renumbered as 38 C.F.R. § 3.304(f)(5).

For this case the Board will cite to the regulation applicable to personal assault stressors as 38 C.F.R. § 3.304(f)(5).  The subsection provides as follows:

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

38 C.F.R. § 3.304(f)(5) (2012).

In cases that do not involve personal assault claims, the Court has held that credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996); but see Patton v. West, 12 vet. App. 272, 280 (1999) (Moreau not applicable in cases of alleged personal assault).  In Cohen, the Court also held that the sufficiency of a stressor was now a clinical determination for an examining mental health professional.  Id. at 140, 141.  The Court further said that the occurrence of the stressor was still a factual matter to be determined by the evidence.  Id. at 145-147.

As noted, if a PTSD claim is based on an in-service personal assault, evidence from sources other than the veteran's service records may corroborate an account of a stressor incident.  Further a medical opinion may be submitted for use in determining whether the occurrence of a stressor is corroborated.  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  The Federal Circuit also said that any such medical opinion was still to be weighed by VA along with the other evidence provided.  Id. at 1382 n.1.; see also 67 Fed. Reg. 10,330 (Mar. 7, 2002) (VA is not required to accept a doctor's diagnosis of PTSD due to a personal assault as proof that the stressor occurred or that the PTSD is service connected.)  

As noted, the regulations pertaining to claims for service connection for PTSD were amended in July 2010.  The new subsection specifically focuses on those cases where the stressor claimed by the veteran is related to the veteran's fear of hostile military or terrorist activity.  The facts of this case clearly establish that the Veteran's stressor is limited solely to a claimed sexual/personal assault in service.  The Board finds that 38 C.F.R. § 3.304(f)(3) is not for consideration in this case.  Moreover, the Veteran is not claiming combat or status as a prisoner of war as the basis of his PTSD.  Therefore, the only applicable provision in this case is the subsection pertaining to personal assault at 38 C.F.R. § 3.304(f)(5).

In this case, the Veteran has categorically stated that he never told anyone about the assault in service until he was seen by a VA social worker in June 2008.  That being the case, there are no unit records, reports of investigation or buddy statements that could be obtained to assist in the development of his claim.  Thus, corroboration of his claimed stressor must be accomplished through the use of other evidence as provided for in the applicable regulatory provision.  His STRs and pertinent service personnel records have been obtained.  The STRs document continued visits to sick call from the beginning of service.  More importantly, the records document numerous visits related to a history of anal fissures, bleeding, and stomach, or gastrointestinal (GI) complaints.  The Veteran was seen soon after his enlistment and provided a two-year history of anal bleeding problems.

The Veteran told the VA examiner that the assault occurred in February 1991.  At that time, the STR entries were numerous.  The entries after February 1991, as to number of entries, remained about the same after the alleged assault.  In fact, the Veteran was counseled as to the number of trips to sick call for the period from August 1990 to April 1991.  The STR entries do not show an increase in visits to sick call after the time of the alleged assault.  Rather, they show a continued pattern that was established in basic training.  A fact that was noted in the counseling entry from May 1991.

In addition, the VA examiner noted that the Veteran reported that he received a severe beating in addition to the claimed anal penetration.  The examiner noted that the Veteran was evaluated on several occasions soon after the attack in February 1991.  The examiner found it very telling that no evidence of any type of injury was noted by any of the several examiners at any of the sick call visits in February 1991.  The examiner felt that the Veteran's anemia and low platelet count, documented in the STRs for that period of time, would have made evidence of the beating evident.  

The examiner also found it to be significant that the Veteran could relate several other experiences in his life that he felt were threatening or horrific.  In two instances he was able to name the person with him.  In the other instance, he was able to name a witness to the event without difficulty.  The examiner noted that the Veteran could not name a person that would have seen his claimed injuries as a result of the beating even if the Veteran did not confide in that person the details of the assault.

The examiner also viewed the medical evidence in its entirety and determined that the Veteran would have sought medical care for his claimed anal penetration given his long history of anal fissures and bleeding.  He found it incredible that the Veteran did not complain of any symptoms or that none was noted in the thorough examination that was given in regard to his claimed GI distress and evaluation of his anemia that took place in February 1991.  This was despite several outpatient visits in February right after the assault.  The examiner also noted that the Veteran had not related any injury to his rectum in service in his VA treatment records other than in his mental health visits.  

The examiner also looked at the Veteran's personnel records and thought that they reflected a downward change in the Veteran's performance.  However, a close review of the Veteran's performance evaluations shows an immediate decline in performance was recorded in October 1990.  The major decline occurred with the performance rating of May 1991 where numerous examples of bad performance, bad conduct, indifference, and bad attitude were cited.  However, the examiner did not cite to the change in the Veteran's performance as reflected in the performance evaluation of November 1991.  The Veteran's marks improved in each of the five factors that were evaluated at that time.  The reason for this improved performance is not reflected in the personnel records.  However, the Page 7 entries do show that the Veteran was involved in his Level II counseling program at that time and was noted to complete the program in early December 1991.

The Veteran also displayed an attitude of not wanting to be in the service as reflected in the STR entry during basic training in November 1989.  This same attitude was recorded in the Page 7 entry from May 1991.  The STR entry of July 1991 noted that the Veteran had previously expressed his desire to be discharged for unsuitability but had changed his mind and wanted to stay in the service.  The STR entry was approximately two weeks prior to the counseling entry that informed the Veteran he was being placed on a six months period of probation and faced possible discharge if his performance did not significantly improve.

The Veteran also told VA screening personnel that he weighed 170 pounds in service but began to put on weight as a result of the assault.  He said he had gained 200 pounds since that time.  He had lost weight due to bypass surgery but had regained nearly all of the weight in the last several years.  A review of the STRs does not support a finding that the Veteran weighed under 200 pounds at any time during his period of service.  His entrance examination recorded a weight over 200 pounds.  He was over the allowed weight limit for body frame in January 1991 as documented in STR and personnel record entries.  In March 1991 he achieved an allowable weight but it was still above 200 pounds.  Thus, the Veteran's weight was actually reduced shortly after his claimed assault.  There is no competent documentary evidence to support a contention of weight gain as a result of the claimed assault.  More importantly, the objective evidence does not reflect that the Veteran ever weighed 170 pounds during service as he has alleged.

The regulation regarding personal assault stressors allows for alternative forms of evidence to be used, in addition to statements from the Veteran, to establish the occurrence of the claimed assault.  Even with consideration of the alternative forms of evidence, the Board finds that the evidence of record does not support a conclusion that the Veteran was sexually assaulted in service.  

A fair reading of the STR entries does not reflect a sudden change in behavior or seeking treatment for vague complaints after the time of the alleged assault.  The Veteran sought treatment for noted injuries or for complaints consistent with his history prior to the time of the alleged assault.  

The personnel records reflect counseling for bad performance in July 1990.  The Veteran was asleep on watch - a notable offense for a watchstander in the military.  He reported the loss of his ID card in January 1991, yet had not lost it.  Although the counseling entry was dated in March 1991, it reflected behavior exhibited by the Veteran prior to his assault.  His behavior in this incident was cited in the May 1991 counseling entry as reflecting lying.  Although the Veteran's lowest performance marks were in May 1991, a time that would be shortly after his alleged assault, his performance marks in November 1991 reflected improvement and not a continued pattern of bad performance.  

The Board acknowledges that the Veteran has received a number of diagnoses of PTSD from VA social workers and mental health providers in the outpatient records.  Those diagnoses were based on the Veteran's claimed stressor of a sexual assault in service.  However, those individuals were evaluating the Veteran for treatment purposes and not concerned with the facts of the claimed assault in service.

As noted in the above citation to the Federal Circuit's decision in Menegassi, the Federal Circuit cited to the VA rulemaking that amended the regulation pertaining to PTSD and personal assaults.  See 67 Fed. Reg. 10,330-10332 (Mar. 7, 2002).  In that regard, the Federal Circuit quoted from the statement made in the rulemaking that VA is not required to accept a doctor's diagnosis of PTSD due to a personal assault as proof that the stressor occurred.  It was noted that, in diagnosing PTSD, doctors typically relied on the unverified stressor information provided by the veteran.  The rulemaking went on to say that a doctor's recitation of a veteran-patient's statements was no more probative than the veteran-patient's statements to VA.  67 Fed. Reg. 10,330.  The rulemaking further stated that, if there is a diagnosis of PTSD due to personal assault that is competent and credible and there is no evidence to the contrary in the record, such an opinion would constitute competent medical evidence.  67 Fed. Reg. 10,331.

In this case, there is competent and credible evidence to the contrary.  The VA examiner has evaluated the entire record.  This included the Veteran's STRs, personnel records, VA treatment records and interview of the Veteran.  The examiner felt that the Veteran provided a compelling story but, concluded that the evidence did not support the occurrence of the claimed stressor.  The examiner also concluded that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD in that he did not experience a stressful event.  The examiner provided detailed reasons for this opinion.  

The law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995).  In this instance, the Board finds that the probative value of the opinions from the VA examiner far outweigh the VA outpatient assessments of the Veteran's condition.  See Nieves-Rodriguez v. Peake, 22 Vet. 295, 301 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).   

The Board has considered the Veteran's lay statements.  However, the lay statements alone cannot serve to establish the existence of his claimed stressor in this case.  Further, they cannot establish a diagnosis of PTSD related to a claimed stressor.  As stated, the VA examiner, after a careful review of the evidence has found that the evidence did not support the Veteran's contention of being sexually assaulted in service or that he had a diagnosis of PTSD.

The Board finds that the totality of the evidence does not show that the Veteran has PTSD related to in-service stressor.  The claim is denied.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection in this case.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).


ORDER

Service connection for PTSD is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


